Title: From Thomas Jefferson to Thomas Mann Randolph, 13 January 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia Jan. 13. 1800

I have suffered the Post day to come upon me for two weeks past so unexpectedly as to be unable to write even the necessary letters of  business. I found on my arrival that Barnes had not had the courage to sell our tobacco notwithstanding my positive directions to do so. he could then I believe have got 7½ D. for it. I struggled for a fortnight for that price, but was obliged at length to take 7. D. at very long instalments, to wit, 2, 4, 6, 8, & 10. months. I was indeed confined almost entirely to Lieper, because I would not have trusted any merchant in Philadelphia for 10. months. the Hamburg failures, (which are in truth English failures, for the Hamburghers were only the depositories for the English merchants) are so total, & such consignments of produce have been made thither from all the trading towns of the US. & bills drawn on them & now on their passage, that no merchant is safe. for however unconnected himself with Hamburgh he is connected with those in that trade, and a crush is expected of incalculable extent. Mc.Gruder owed Gamble in account 49,000 Doll. besides £16,000 sterl. bills of his sold & endorsed by Gamble which it is expected will all come back. this came from Temple through a single hand to me.—you will see by the papers that a motion to disband the army has failed, by a majority of 60. to 39. of that majority, Virginia contributed 7. votes, & N.C. near as many. another motion will be tried to-day, to stop recruiting: but I see no reason to expect it to succeed.—J. Randolph has spoken twice with infinite applause, on two successive days, tho’ the tenor of his speeches were very temperate he used a word, ragamuffins, in speaking of the common soldiery, on the first day. he took it back of his own accord very handsomely the next day. nevertheless he was insulted by some officers on the 2d evening at the playhouse; but being spiritedly supported by some members of Congress who were with him it passed off. as they are said to have been very inferior officers of the navy, I understand his friends have thought it the best course to address the President for their dismissal.—I arrived here on the 8th. day of my journey having had good weather & good roads after I got to Fredsbg. I left Jupiter there very sick, & having heard nothing of him since am not without anxiety. I think his complaint of very doubtful event, tho it may be of some time. if mr Trist has not yet left Charlottesville I would thank you to ask the favor of him to bring about half a pint of the cowpeas to me. it is to oblige a very particular friend here.—Bureaux-Pusy (the companion of La Fayette) arrived some time ago at N. York, & with him the wife & daughter of Dupont de Nemours. the latter is the wife of Bureaux-Pusy. I recieved by him a letter from La Fayette who expected to sail for America in July, but probably waits the issue of our negociation. I have not yet seen Bureaux-Pusy. I understand they expect Dupont  daily.—the deficit for the year is 5. millions of Dollars. they propose to borrow it, but I think they cannot in the present crazy state of our merchants. I am told there will be an attempt by the minority to tax the funds & banks equally with lands. this would add a capital for taxation of 100. millions of dollars, which does not now pay one dollar. it would carry an argument home to those gentry who are calling for a war in which they are neither to pay nor fight. but the attempt will fail with the present Congress.—my warmest love to my ever dear Martha. kisses to the children & affectionate salutations to yourself.

P. S. since writing the above we recieve information of the failure of the house of Stewart in Baltimore for a million & a half of dollars.

